Case 5:20-mj-00093-BQ Document1 Filed 08/07/20 Pagelof6 PagelID1

AO 9l (Rev, 08/09) Criminal Complaint

UNITED STATES DISTRICT Court’

for the
Northern District of Texas POE ey ee

 

 

United States of America
v.

Randy Lynn McCoy

}

)

} Case No,
Defendant(s)
}

5-20MJ-0093

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of Avoust 6, 2020 in the county of Lubbock in the
Northern Districtof ss Texas, the defendant(s) violated:
Code Section Offense Description
18U.8.C. Sections 922(9){1}, Convicted Felon in Possession of a Firearm
924(a}{2)

This criminal complaint is based on these facts:

See attached affidavit

    

& Continued on the attached sheet,

(bof

Avv ©

Attested to by the applicant in accordance with the requirements of FED. R. CRIM, Py a b th lephone is 7th day of
August, 2026, f ; of f

pa: £17/20

City and state: L ubbsck + Tex AS Gordon Bryant, Jr, U.S. Magist

Printed name and title

LP

Complainant's signature

 

 

   
  
 

 

Printed naine and title

 

 

 

- “dudge ‘Ss signature F
_ Case 5:20-mj-00093-BQ Document1 Filed 08/07/20 Page2of6 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT
Affiant’s Background and Experience

Affiant is employed as a Deputy U.S. Marshal with the United States Marshals
Service and has been since September 2008. Throughout my tenure with the U.S.
Marshals Service, I have participated in a variety of investigations. [ have prepared
numerous search warrants and complaints, I have received training in federal laws and
regulations at the Federal Law Enforcement Criminal Investigator Training Program, as
well as the U.S. Marshals Service Basic Training Academy. I regularly refer to state and
federal laws and regulations during the course of my duties. Before becoming a Deputy
U.S. Marshal, I was employed with the El Paso Police Department as a Texas Peace
Officer from 2000 to 2008,

The information contained in this affidavit is based upon my personal experience
and information relayed to me by other law enforcement officers involved in this
investigation. Because this affidavit is submitted for the limited purpose of establishing
probable cause to believe a crime has been committed and that the defendant committed
it, | have not included each and every fact known to me in this affidavit.

Title 18, United States Code, Sections 922(g)(1) and 924(a}(2)

As a result of my training and experience, I am familiar with federal firearms laws,
including 18 U.S.C. §§ 922(g)(1), 924(a)(2), which makes it unlawful for a convicted
felon to possess a firearm. There are four elements to this offense: (1) that the defendant
knowingly possessed a firearm or ammunition as charged; (2) that before the defendant

possessed the firearm or ammunition, the defendant had been convicted in a court of a

1

 

 
Case 5:20-mj-00093-BQ Document1 Filed 08/07/20 Page 3of6 PagelD 3

crime punishable by imprisonment for a term in excess of one year; (3) that the defendant
knew the defendant had been convicted in a court of a crime punishable by imprisonment
for a term in excess of one year; and (4) that the firearm or ammunition possessed
traveled in or affected interstate or foreign commerce; that is, before the defendant
possessed the firearm, it had traveled at some time from one state to another or between
any part of the United States and any other country.

Facts Establishing Probable Cause

On August 6, 2020, I received a collateral lead from the United States Marshals
Service office in Houston, Texas, regarding fugitive Randy Lynn McCoy, who at the time
was wanted for the offenses of Burglary of Habitation, Burglary of a Building, Arson
with Intent to Damage a Place of Worship, Assault Family Violence with a Previous
Conviction, Burglary of Habitation out of Leon County, Burglary of Building out of Leon
County, as well as Possession of a Controlled Substance. The information that I received
was that this fugitive was a known Peckerwood gang member that was believed to have
stolen multiple firearms and would be staying at a hotel in the area of Interstate 27 and
Avenue Q in Lubbock, Texas.

From 0800 hours until approximately 1100 hours I went inside multiple hotels in
Lubbock until! I arrived at the Econolodge Hotei at 5706 Interstate 27. ] walked inside
the hotel and observed a female who I recognized to be McCoy’s girlfriend in the lobby. -
I walked over to the front desk attendant and asked the attendant if McCoy was staying at
the hotel and showed her a photo of him. The desk attendant said that he and the female

had just checked out and were loading a vehicle in the rear parking lot. I was able to

2

 
Case 5:20-mj-00093-BQ Document1 Filed 08/07/20 Page4of6 PagelD 4

observe this through hotel video surveillance cameras.

I then began conducting stationary surveillance and saw McCoy loading items
onto a flat bed trailer that was attached to a 1978 Chevy Suburban. I contacted other law
enforcement officers to assist with apprehending McCoy. I saw McCoy get in the
driver’s seat of the Suburban and watched him drive onto the frontage road for Interstate
27 southbound. I followed the Suburban until the marked patrol vehicles were close to
me and then conducted a felony traffic stop at the intersection of Interstate 27 South and
Avenue Q, Lubbock, Texas. I placed McCoy under arrest.

After initially providing a false name, McCoy admitted to his identity. I asked
McCoy if there were any other occupants in the vehicle or weapons. MeCoy told me that
there was a gun in the back seat of the Suburban and no other occupants. Officers on
scene approached the Suburban and a deputy with the Lubbock County Sheriff's Office
found a rifle in the back seat of the Suburban, behind the driver’s seat. The weapon was
found to be a Sturm Ruger, Model Mini 14, .223 caliber semi-automatic rifle bearing
Serial Number 182-92950. There was also a full magazine of ammunition next to the

weapon inside a carrying bag:
Case 5:20-mj-00093-BQ Document1 Filed 08/07/20 Page5of6 PagelID5

 

I have examined the Ruger Model Mini 14 and determined that it meets the federal

definition of a “firearm” under Title 18, United States Code, Section 92 1(a)(3).

According to my research, Sturm Ruger is based in Southport, Connecticut, with
production facilities in Newport, New Hampshire; Mayodan, North Carolina; and
Prescott, Arizona. Because this firearm was not manufactured in the State of Texas, it
must have traveled in or affected interstate or foreign commerce: that is, before McCoy
possessed the firearm, it had traveled at some time from one state to another or between
any part of the United States and any other country.

I conducted a number of database research checks on McCoy and was able to

determine that McCoy is a convicted felon. Before August 6, 2020, McCoy had felony

 
Case 5:20-mj-00093-BQ Document1 Filed 08/07/20 Page6of6 PagelD 6

convictions for Forgery of a Financial Instrument, Drug Possession, and Felony Thefl.
Based upon the nature and circumstances of those convictions, { have probable cause to
believe that McCoy knew he had been convicted of a felony offense,

Based on my training, education, and experience, and the information provided to
me, I believe that Randy Lynn McCoy violated Title 18, United State Code, Sections

922(g)(1) and 924(a)(2), by being a convicted felon in possession of a firearm.

(> a Marshal J.P. Pennjé jAgton
én) ed States Marshals Service

Pursuant to Federal Rules of Criminal Procedure 4,1 and 41(d)(3), the undersigned
judicial officer has on this date considered the information communicated by reliable
electronic means in considering whether a complaint, warrant, or summons will issue. In
doing so, I have placed the affiant under oath, and the affiant has confirmed that the
signatures on the complaint, warrant, or summons and affidavit are those of the affiant,
that the document received by me is a correct and complete copy of the document
submitted by the affiant, and that the information contained in the complaint, warrant, or
summons and affidavit is true and correct to the best of the affiant’s knowledge.

Attested to by the applicant in accordance with the requirements of Fed. R.
Crim. P, 4.1 by telephone this 7th day of August 2020,

  

 

D. GORDON BRYAMT JR.
UNITED STATES MAGISTRATE JUDGE

 
